


 

Exhibit 10.58.1

 

APPENDIX 1

to Agency Agreement No C-25-400/07 dated July 11, 2007 (hereinafter the “Agency
Agreement”)

 

 

Moscow

December 20, 2007

 

Closed Joint Stock Company “Network of Television Stations” (OGRN
1027700151852), hereinafter referred to as the “Principal”, represented by its
General Director A.E. Rodnyansky, acting pursuant to the Charter on one side,
and Closed Joint Stock Company “Kompaniya TSV” (OGRN 5077746859757), hereinafter
referred to as the “Agent”, represented by the General Director S.A. Vasiliev,
acting pursuant to the Charter, on the other side, hereinafter referred to as
the “Parties”, executed this Appendix 1 (“Appendix”) to the Agency Agreement as
follows.

 

The Parties agree on the principal factors to be considered in determining the
price in connection with the placement of Advertising within the Network Program
Blocks when contracting by the Agent with the Clients.

 

1.             Whenever the Agent contracts the placement of Advertising it
shall be guided by the combination of technical, sociological and economic
factors that define the conditions required for the provision of advertising
services in that particular transaction.  The initial reference basis for
pricing the services to be provided in that particular transaction shall be
determined by the Agent in consultations with the Client at the time of
developing the media strategy and shall comprise the data on timing and
geographical region for a particular advertising campaign, the Client’s overall
advertising budget, target audience of advertising or publicity materials,
information on the Client competitors’ market and any other details required for
structuring a particular advertising campaign.

 

2.             The Parties agree that the pricing of services in a particular
transaction shall be based on a multi-factor/multi-functional approach and shall
take into account the lack of a universal unit measure, by applying which the
quantitative assessment of the services would be possible.

 

The price (amount) of the agreement shall be such that the willing Parties agree
based on the market prices for the services that exist at the time of the
transaction in a particular region as a result of the interplay of supply and
demand as well as other conditions and considerations that have relevance for
the transaction.

 

3.             When entering into an agreement with a Client and pricing the
services, the Agent shall take into consideration the following factors:

 

3.1.          Demand for media advertising services in the market.

 

3.1.1        Macroeconomic factors:

 

·                  Purchasing power

·                  Per capita income growth

·                  Consumer basket/consumer price index for target groups.

 

a)             expert assessments of the market maturity for certain
industries/manufacturing sectors (monopoly, polypoly sectors, etc.) and the need
for marketing and advertising support of sales;

 

b)            expert assessments of the advertiser’s expenditures (budgets) for
marketing and medial advertising services, including on television, in the past,
current and future periods;

 

c)             number of market (market sector) players and their media
activity.

 

3.2           Broadcast advertising offering

--------------------------------------------------------------------------------


 

3.2.1        The Principal’s programming policy.

 

3.2.2        Alternative programming broadcasted simultaneously with the Network
Program Blocks on other TV channels;

 

3.2.3        Changes in the technical capabilities of the Principal;

·                  Extended reach with better signal;

·                  Extended reach with more powerful transmitters;

·                  Potential new station additions to CTC Network;

·                  Licenses obtained for new frequencies.

3.2.4        Best advertising length based on TV viewership patterns;

 

3.2.5        The actual and projected rating (by hour-long time slots, by each
city and by each target audience) of the programs and advertising blocks within
the Network Program Blocks as well as estimated total TV viewing audience.

 

Target Audience means all of the potential television viewers with identical
sociographic and psychographic characteristics:

 

·                  sex;

·                  region or area of residence;

·                  income level;

·                  educational level;

·                  occupation;

·                  number of members in the household;

·                  children;

·                  religion;

·                  consumer habits and behavior patterns.

 

The projected rating shall be determined based on historic data available for
the previous periods that are projected onto the advertising placement period
based on the planned line-up of the Network Program Blocks as adjusted for
seasonal fluctuations and other factors.

 

The data for the rating calculation shall be sourced from the independent market
research company.

 

The frequency with which such data is made available shall be determined by the
independent market research company.

 

3.3           Specific conditions for a particular contract — the extent of the
planned advertising campaign.

 

3.4           Target group for the advertising campaign — standard groups
commonly used by the Clients for assessing the anticipated efficiency:

 

·                  6 - 54 All

·                  11 - 25 All

·                  11 - 34 All

·                  11 - 34 All Moscow

·                  14 - 24 All

·                  18 - 35 Females

·                  18 - 35 All

·                  18 - 54 Females

·                  18 - 54 Males

·                  18 + All

·                  18 + All Moscow

 

--------------------------------------------------------------------------------


 

 

·                  18 - 44 Females

·                  18 - 44 All

·                  20 - 39 All

·                  25 + Females

·                  6 + All

 

The figures designate age limits.

 

3.5           Planned Reach of Advertising Campaign

 

Reach means a number of people within a target group, who viewed the broadcast
for at least one minute (thousand people).

 

3.6           Planned Frequency

 

                Frequency means average number of viewings of the monitored
broadcasts by each TV viewer within the selected target audience.

 

3.7           Positioning

 

Positioning means that certain advertising and publicity materials should be
placed in the opening, closing or other particular position within an
advertising block.

 

3.8.          Fixed placement

 

Fixed placement means that certain advertising and publicity materials are to be
placed in particular programs or advertising blocks or on dates as are
designated by the Client.

 

3.9           Floating placement

 

Floating placement means that certain advertising and publicity materials are to
be placed in programs and on dates selected independently of the Client based on
certain general requirements of the Advertising Order.

 

3.10         Seasonal considerations for advertising campaign.

 

Seasonal variations in demand from the Clients for placement of advertising and
publicity materials within the Network Program Blocks.

 

3.11         Competitive requirements for advertising campaign:

 

·                  Advertising and publicity materials placed by the Client with
the requirement not to have advertising of competing products or producers
within the same programs or advertising blocks.

 

·                  Advertising and publicity materials placed by the Client with
the requirement to have the Client’s advertising placed in certain programs or
advertising blocks together with the advertisements for certain products or
services.

 

3.12         Advertising in the same commercial of the goods and/or services of
several advertisers or several advertised items.

 

3.13         Placement of advertising inside the programs and in the
inter-program advertising blocks.

 

3.14.        Placement of advertising within certain time intervals (including
prime time).  Prime-time means an interrupted time intervals having the largest
viewership.

 

3.15.        The terms of payment for the advertising campaign.

 

--------------------------------------------------------------------------------


 

3.16.        Number of business days to the first showing of advertising in the
Network Program Blocks.

 

3.17         Social significance of the advertising — The significance of each
particular advertising campaign and its charity or other purposes of public
value or promotion of the national interests.

 

4.             The Agent shall be required to follow the Principal’s pricing
policy as currently approved or in place and the Principal’s instruction to
price each particular contract (transaction) for advertising placement in the
broadcast of the TV channels based on the above factors, which have a
substantial impact on the form of delivering the advertising and on contractual
price of the respective contract (transaction).

 

5.             This Appendix shall come into effect simultaneously with and
shall be an integral part of the Agency Agreement.

 

6.             This Appendix is made and executed in two equally binding
counterparts with one for each

 

Signatures of the Parties:

 

Agent:

Principal:

 

/s/ S.A. Vasiliev

 

 

/s/ A.E. Rodnyansky

 

 

(S.A. Vasiliev) seal here

 

 

(A.E. Rodnyansky) seal here

 

 

--------------------------------------------------------------------------------
